United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Uniontown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0948
Issued: September 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2016 appellant filed a timely appeal from a December 18, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision dated April 7, 2015, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record as untimely under 5 U.S.C. § 8124(b).

1
2

5 U.S.C. § 8101 et seq.

The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Appellant submitted new medical evidence with her appeal. The Board has no jurisdiction to review this
new evidence on appeal; see 20 C.F.R. § 501.2(c)(1). See Steven S. Saleh, 55 ECAB 169 (2003).

FACTUAL HISTORY
On January 15, 2015 appellant, then a 49-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 15, 2015 she sustained a headache, sore back, and
sore neck after being rear ended by a vehicle. Appellant did not stop work.
In a January 15, 2015 report, Dr. Ronald Weisel, a chiropractor, advised that appellant
sustained a work injury when she was rear ended while driving a postal vehicle. He assessed
cervical, thoracic, and lumbar strain/sprain and noted that appellant’s description of the injury
was consistent with the clinical findings.
By letter dated March 4, 2015, OWCP notified appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised to submit medical evidence from her
attending physician with a diagnosis and an opinion on causal relationship supported by medical
rationale. OWCP also noted that chiropractors were only considered physicians under FECA if
they diagnosed spinal subluxation as demonstrated by x-ray to exist.
By decision dated April 7, 2015, OWCP found that the January 15, 2015 incident
occurred, but denied appellant’s claim for failure to establish the medical component of fact of
injury. It noted that the medical evidence of record was from a chiropractor and that he was not
considered a physician under FECA as he had not diagnosed spinal subluxation as demonstrated
by an x-ray.
On August 10, 2015 appellant submitted a request for review of the written record by a
hearing representative of OWCP’s Branch of Hearings and Review, which it received on
August 17, 2015. She submitted additional chiropractic reports from Dr. Weisel.
By decision dated December 18, 2015, OWCP denied appellant’s request for review of
the written record as untimely. It exercised its discretion and further denied the request for the
reason that the relevant issue of the case could be addressed by requesting reconsideration and
submitting evidence not previously considered by OWCP.
On appeal appellant argues that she was unaware that she had to see her primary care
physician. She contends that she did not know the protocol for filing a claim and that she was
not made aware of the protocol.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.”3

3

5 U.S.C. § 8124(b)(1).

2

Section 10.615 of Title 20 of the Code of Federal Regulations provides that a hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: an oral hearing or a review of the written record.4 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.5 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.6 In such a case, it will determine whether to
grant a discretionary hearing or review of the written record and, if not, will so advise the
claimant with reasons.7
ANALYSIS
The Board finds that OWCP properly determined that appellant’s August 10, 2015
request for review of the written record received on August 17, 2015 was untimely filed.
Appellant’s request was made more than 30 days after the issuance of the April 7, 2015 decision.
Section 8124(b)(1) is unequivocal on the time limitation for requesting a hearing.8 For this
reason, OWCP properly denied her request as a matter of right.
OWCP proceeded to exercise its discretion in accordance with Board precedent to
determine whether to grant review of the written record in this case. It denied appellant’s request
as any issues could be equally well addressed in her case by submitting evidence not previously
considered by OWCP and requesting reconsideration. Because reconsideration exists as an
alternative appeal right to address the issues raised by OWCP’s April 7, 2015 decision, the Board
finds that OWCP did not abuse its discretion in denying appellant’s untimely request for review
of the written record.9
On appeal appellant argues that she was unaware of the protocol for filing a claim and
unaware that she had to submit a medical report from her primary care physician. As explained,
the Board does not have jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record as untimely.

4

20 CFR § 10.615.

5

Id. at § 10.616.

6

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

7

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

8

See William F. Osborne, 46 ECAB 198 (1994).

9

See Gerard F. Workinger, 56 ECAB 259 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.

Issued: September 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

